Citation Nr: 1824878	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability, claimed as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for right shoulder disability, claimed as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for a left lower extremity condition, to include ankle and calf disability, to include on a secondary basis.

4.  Entitlement to a rating in excess of 10 percent for right knee disability.

5.  Entitlement to a rating in excess of 10 percent for left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from October 1985 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 (low back, right shoulder and left calf) and July 2010 (bilateral knee) rating decisions by a Department of Veterans Affairs Regional Office (RO).

The Board notes that in his July 2012 VA medical record, the Veteran asserted that his left calf condition was secondary to his service-connected right knee disability.  However, a September 2012 VA medical record shows the Veteran questioned whether his current left calf condition was related to his in-service left ankle injury.   A September 2016 VA medical record shows the Veteran was assessed with osteoarthritis of the left ankle, chronic pain and associated cramping in the calf.  In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has broadened the Veteran's claim and recharacterized the issue on appeal as identified on the cover page.  

A June 2010 VA medical record shows the Veteran reported that he lost his job and was waiting to receive Social Security Administration (SSA) benefits because he "could not do anything."  During an April 2012 VA examination the Veteran reported that he had not worked since 2008.  Lastly, an October 2013 VA medical record shows the Veteran reported chronic pain that affected multiple sites, including his legs and ankles, and that he lost three jobs "due to pain."  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain missing records.  Specifically, the AOJ was instructed to obtain missing vocational rehabilitation and SSA records.  The AOJ was additionally instructed to obtain updated VA medical records, any outstanding private treatment records, and an interpretation of medical images submitted in April 2016.  Further, the AOJ was instructed to obtain VA examinations for the service connection and increased ratings claims on appeal.  The Board notes that updated VA medical records, SSA and vocational rehabilitation records have been associated with the claims file.  Additionally, VA examinations were obtained in January 2017 and have been associated with the claims file.  The Board also notes that in January 2017 a report was submitted by a VA examiner regarding the 300 MRI images.  The examiner determined that the images most likely concerned the right shoulder.  However, due to the poor quality of the images the examiner was unable to provide an interpretation.  In this regard, the Board notes that a November 2009 VA medical record also shows the Veteran provided his treating physician with imaging studies of his right shoulder which revealed subacromial bursitis but were otherwise normal.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for left calf condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disability was denied in an August 1998 Board Decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision became final based on the evidence then of record.  

2.  An April 2005 rating decision also denied entitlement to service connection for low back disability on the basis that new and material evidence had not been presented.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of that rating decision.

3.  Evidence submitted since the April 2005 rating decision, when considered by itself or in connection with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating whether the Veteran's claimed low back disability is etiologically related to his service-connected bilateral knee disability.

4.  The Veteran's right shoulder disability was not caused or chronically worsened by a service-connected disability.

5.  The Veteran's right knee disability was manifested by painful motion; the right knee disability was not manifested by ankylosis, recurrent subluxation or instability, flexion limited to 60 degrees or less, extension limited to 5 degrees or less, impairment of the tibia or fibula, or genu recurvatum.

6.  The Veteran's left knee disability was manifested by painful motion; the right knee disability was not manifested by ankylosis, recurrent subluxation or instability, flexion limited to 60 degrees or less, extension limited to 5 degrees or less, impairment of the tibia or fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  The April 2005 rating decision which denied the Veteran's claim of entitlement to service connection for low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the April 2005 rating decision is not new and material, and the claim of entitlement to service connection for low back disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

4.  The criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

In a March 2018 brief, the Veteran's representative asserted that the AOJ did not fully comply with the November 2016 Board Remand directives.  Specifically, the representative noted a November 1988 letter from the Department of the Army indicating that service treatment records (STRs) were enroute to the National Archives and Records Center in St. Louis.  However, the representative further noted no additional attempt was made to obtain the missing STRs and that the record did not contain a formal finding of unavailability.  Accordingly, the representative asserted that a further remand was warranted to obtain the missing records.

Initially, the Board notes that the November 2016 Remand did not instruct the AOJ to obtain any outstanding STRs.  In any event, the representative has raised an issue regarding VA's duty to assist.  In this regard, the Board notes that the Veteran and his representative have consistently asserted service connection for a low back and right shoulder disability as secondary to the service-connected bilateral knee disability.  Specifically, the Veteran asserts that he developed a low back and right shoulder disability following his separation from service due to a change in his body mechanics caused by his knees.  Therefore, as the claims regarding the low back and right shoulder do not relate to the Veteran's period of active duty service, the Board finds that further remanding those issues to obtain STRs would serve no useful purpose.

However, as noted above, the Veteran's service connection claim for left lower extremity, to include ankle and calf, does include a claim based on a theory of direct service connection.  That issue is addressed more fully in the Remand section below.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361(Fed. Cir. 2016) (applying Scott to duty to assist argument).




New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By way of history, the Veteran filed a service connection claim for low back strain in October 1995.  That claim was denied in a July 1996 rating decision.  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case was issued in March 1997.  Following submission of a timely substantive appeal, an August 1998 Board decision denied the claim.  The Veteran did not appeal the Board's decision to the Court, and that decision became final based on the evidence then of record.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).  

Thereafter, the Veteran submitted a new service connection claim for a low back disability in August 2004.  That claim was denied in an April 2005 rating decision based on a finding that new and material evidence had not been received.  The Veteran did not file a timely NOD and that decision became final.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

At the time of the April 2005 rating decision, the record contained the following: a negative June 1996 VA examination; private medical records including an April 1997 statement from a treating physician who stated he did not know if the knee conditions contributed to the low back disability; a negative May 1997 VA examination which concluded the Veteran's post-service employment was the most likely etiology; and a November 1997 DRO Hearing transcript as well as statements from the Veteran asserting his service-connected bilateral knee disability affected his mechanical movements including lifting resulting in his current low back disability. 

Since the April 2005 rating decision, evidence added to the claims file includes a September 2009 claim in which the Veteran asserted his bilateral knee condition caused poor lifting mechanics causing his low back disability and a negative January 2010 VA examination which found a normal back.  The Veteran has additionally submitted several statements asserting his belief that his low back disability was caused by his bilateral knee disability including in January 2010 and January 2017.  

Considered together, the evidence of record added to the claims file since April 2005 does not raise the possibility that the Veteran's complaints of a low back disability were secondary to his service-connected bilateral knee disability.  In this regard, the Veteran has consistently reported his belief both prior to and following the April 2005 rating decision that his bilateral knee condition altered his body mechanics resulting in his current back condition.  Accordingly, such statements are not new.  Moreover, the Veteran is not competent to opine as to etiology of a low back disability, which is the missing element needed to substantiate his claim to reopen.  Importantly, the medical evidence of record does not suggest a relationship between any current low back disability and the Veteran's service-connected bilateral knee disability.  Accordingly, the Board finds that new and material evidence concerning the Veteran's claim for service connection for a low back disability has not been received.  As such, the petition to reopen is denied.
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

The Veteran asserts entitlement to service connection for a right shoulder condition on a secondary basis.  Specifically, the Veteran asserts that his right shoulder condition resulted from a change in his body mechanics due to his service-connected bilateral knee disability.  The Veteran has not asserted, and the evidence does not reflect, that the Veteran has a right shoulder disability that is etiologically related directly to service.

In July 2005, a VA medical record noted chronic pain without X-ray evidence of arthritis.  The Veteran was assessed with tendonitis in his shoulders probably related to overuse and repetitive movements in the workplace.  The VA physician also found that poor posture was causing impingement and decreased range of motion (ROM) which contributed to pain which was being aggravated by his occupation.  Paracervical and shoulder muscle spasms were also found triggered and exacerbated by poor posture and work habits.  The Veteran reported that his shoulder pain began 1.5 years prior.  In August 2005, the Veteran reported that his job activity at work "really hurt my shoulders bad."

A March 2006 VA medical record shows the Veteran reported that his rheumatologist told him his chronic pain syndrome appeared to be secondary to repetitive soft tissue trauma throughout his life, and that his work duties continued to cause trauma to pain sites.

A May 2008 MRI study revealed subacromial-subdeltoid bursitis with no definite tears of the labrum or cuff tendons.  In September 2008, the Veteran reported right shoulder pain that originally began in May 2008.

A February 2009 VA medical record shows the Veteran reported multiple complaints of pain affecting his joints that began in 2001.  He denied any previous trauma or specific inciting event.  The Veteran currently complained of right shoulder, left hand, right knee, left ankle and lower back pain.  Pain was reported as intermittent and moved around.  Right shoulder pain reportedly began two months prior.  Given the subjective complaints of right shoulder pain, the physician noted that it was difficult to assess etiology.

In a September 2009 statement, the Veteran asserted that he had problems with his right shoulder which was related to poor lifting mechanics due to his bilateral knee disability.  A November 2009 VA medical record shows that the Veteran provided the physician with imaging studies of his right shoulder which revealed subacromial bursitis but were otherwise normal.  

The Veteran underwent a VA examination in January 2010.  The examiner diagnosed the Veteran with subacromial bursitis and noted prior diagnoses for tendonitis of the rotator cuff.  Current symptoms reported included intermittent pain.  The examiner opined that the right shoulder disability was not "as likely as not" related to service.  In support of his opinion the examiner noted that symptoms reportedly began in 2004, several years following service.  Instead, the examiner found that the right shoulder disability, which was described as an inflammatory process, resulted from the Veteran's employment in machinery and as a truck driver.  Regarding whether the right shoulder condition was aggravated by the service-connected bilateral knee condition, the examiner stated that any association would be mere speculative.  

In September 2012, a VA medical record shows that the Veteran told his treating physician that he wanted his current pain complaints linked to his service-connected right knee disability.  The medical record further shows that the treating physician discussed with the Veteran his opinion that right knee pain would not directly cause right shoulder pain.

The Veteran underwent another VA examination in January 2017.  The examiner noted no evidence of a right shoulder condition during service or within 10 years following separation from service.  The examiner further noted that the first evidence of a right shoulder condition was a 2005 VA medical record.  The examiner additionally noted that the Veteran's testimony placed the onset in 2005.  Upon examination, the examiner diagnosed the Veteran with a right trapezius strain.  The examiner opined that the right shoulder condition "less likely as not" resulted from the Veteran's military service.  The examiner based this opinion on STRs which were negative for a right shoulder condition and a lack of medical evidence of a chronic ongoing right shoulder condition until March 2005.  The examiner further opined that it was "less likely as not" that the right shoulder condition was caused or permanently aggravated by the service-connected bilateral knee condition.  The examiner based this opinion on a finding of no relationship between such conditions.  

Initially, the Board notes that the Veteran has been diagnosed with subacromial bursitis and right trapezius strain.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Therefore, the remaining question is whether his right shoulder disability is related to his service-connected bilateral knees. 

In this regard, the first objective evidence of a right shoulder disability is a July 2005 VA medical record showing the Veteran reported that his shoulder condition began 1.5 years prior.  The record also shows that the Veteran reported that his right shoulder disability began in 2004.  See January 2010 VA examination.  

However, there is no competent evidence of record linking the right shoulder condition to the Veteran's service-connected bilateral knee disability.  Moreover, the record shows that VA examiners as well as the Veteran's VA treating physician who addressed this issue all found that the bilateral knee condition either did not cause or did not aggravate the current right shoulder condition.  

The Board recognizes the Veteran's lay statements linking the onset of his right shoulder disability to a change in his body mechanics caused by his bilateral knee disability.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms such as pain or whether he has received a diagnosis from a medical professional.  38 C.F.R. § 3.159(a)(2) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current right shoulder diagnosis and his service-connected bilateral knee disability.  38 C.F.R. § 3.159(a)(1)-(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, the Board finds the Veteran's lay statements speculative in nature and, thus, outweighed by the cumulative medical evidence of record which does not support a determination of a nexus between the Veteran's right shoulder disability and his service-connected bilateral knee disability.  Additionally, the VA examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  Importantly, there is no medical evidence to the contrary.  

Thus, the Board finds that the third Wallin requirement (a causal connection between the service-connected disability and the current disability) has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 
Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Bilateral Knee

The Veteran asserts that his service-connected right and left knee disability warrant higher ratings.  The Veteran filed his current increased rating claim in February 2010.  

The Veteran underwent a VA examination in April 2010.  At that time the Veteran reported constant pain in his right knee rated at 3-4 on a scale to 10.  He also reported flare-ups that occurred once a week with pain rated at 8-9.  Flare-ups reported lasted one day and occasionally two days.  He also reported stiffness which especially occurred in the morning with some difficulty going up steps.  In addition, the Veteran reported that his right knee occasionally gave out on him at which time he had sharp pain.  No locking or effusion was reported.  ROM testing for the right knee revealed flexion to 120 degrees and extension to -3 degrees.  Pain was reported at end of ROM.  The examiner noted tenderness along the medial and lateral joint lines.  No swelling, redness or warmth was found.  Negative anterior and posterior drawer sign, Lachman's and McMurray's tests were noted.  Additionally, medial and collateral ligaments were intact with no laxity found at either neutral or with 30 degrees of flexion.

With regard to the left knee, the Veteran reported some pain twice per week rated at 5 on a scale to 10.  The Veteran denied any left knee swelling, locking or giving way.  The examiner noted that the left knee was non-tender.  Additionally, negative anterior and posterior drawer sign, and Lachman's and McMurray's tests were noted.  The medial and collateral ligaments were noted as intact with no laxity found in either neutral or with 30 degrees of flexion.  ROM testing revealed flexion to 130 degrees and extension to 3 degrees.

The Veteran underwent another VA examination in April 2012.  Since the previous VA examination, the examiner noted no evidence of treatment that was specifically knee related.  An April 2012 VA X-ray examination of the bilateral knees revealed no fracture, dislocation, joint effusion or bone destruction.  The Veteran did report flare-ups and stated activity increased his pain.  ROM testing for the right knee revealed flexion to 115 degrees with painful motion beginning at 100 degrees, and extension to 0 degrees with no objective evidence of pain motion.   ROM testing for the left knee revealed flexion to 130 degrees with painful motion beginning at 125 degrees, and extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no change in ROM.  The examiner did find functional loss due to less movement than normal, pain on movement and disturbance of locomotion.  Muscle strength and joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  With regard to the right knee, the examiner noted a prior meniscectomy with residual scar that was not painful or unstable.  

A September 2012 VA medical record shows ROM testing revealing right knee results of 0-121 degrees and 0-134 degrees for the left knee.  

The Veteran last underwent a VA examination in January 2017.  The Veteran reported constant pain in his right knee which was made worse with ambulation, navigating stairs and prolonged sitting.  He also reported occasional swelling and instability.  Intermittent left knee pain was reported as worse with activity, navigating stairs and prolonged sitting.  The Veteran denied any treatment for his knees since the previous VA examination.  The Veteran also denied any flare-ups.  ROM testing for the right knee revealed flexion to 125 degrees and extension to 0 degrees.  Pain was noted with flexion and with weight bearing, although the examiner found that pain did not result in functional loss.  ROM testing for the left knee revealed flexion to 130 degrees and extension to 0 degrees.  Pain was noted with flexion and weight bearing.  Left knee pain was not found to cause functional loss.  The Veteran was able to perform repetitive use testing with no additional loss in ROM for either knee.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time and that he could not determine without resorting to mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use.  No ankylosis was found.  Additionally, muscle strength and stability testing was noted as normal.  No history of recurrent effusion, patellar dislocation, chronic exertional compartment syndrome or any other tibial and/or fibular impairment was found.  Further, the Veteran was not found to have a meniscal condition.  Scars associated with a right knee meniscectomy were noted which were not manifested by pain or instability.  An X-ray study revealed no degenerative arthritis.

The Veteran's right and left knee disabilities have been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5260, limitation of flexion.  The July 2010 rating decision notes that the disability ratings are based on painful motion.  Under DC 5260, limitation of flexion to 60 degrees warrants a non-compensable evaluation, and limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation, and limitation of flexion to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a (2017).  

During the period on appeal, the Veteran's right and left knee have not been shown to be manifested by forward flexion to 60 degrees or less.  With regard to the left knee, the evidence of record shows that during the period on appeal forward flexion was limited, at worst, to 130 degrees.  With regard to the right knee, the evidence of record shows that during the period on appeal forward flexion was limited, at worst, to 115 degrees.  Even if the Board were to provide the Veteran with the benefit-of-the-doubt and take into account painful motion, at worst the right knee was manifested by forward flexion to 100 degrees and the left knee to 125 degrees.  Therefore, a rating in excess of 10 percent disabling for either knee under DC 5260 is not warranted.

DC 5261 provides the rating criteria for limitation of extension.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  However, the evidence of record does not show that either knee has been manifested by extension limited to 5 degrees or less.  Therefore, DC 5261 does not provide for a compensable rating for either knee.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (cartilage, semilunar, dislocated with frequent episodes of "locking," pain and effusion into the joint), DC 5259 (symptomatic removal of semilunar cartilage), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  The Veteran's bilateral knee has not been manifested by ankylosis or recurrent subluxation or lateral instability at any time during the appeal period.  Although the Veteran reported that he experienced instability, on objective medical testing, none was shown.  The bilateral knee disability has additionally not been manifested by impairment of the tibia and fibula or genu recurvatum.  Thus, DCs 5262 and 5263 are not for application.  Finally, the Veteran's bilateral knee has not been shown to be manifested by dislocation with frequent episodes of locking, pain and effusion into the joint.  Therefore, DC 5258 is not for application.  The evidence of record does show that the Veteran had undergone a right knee meniscectomy.  However, such has not been shown to be symptomatic for a rating under DC 5259.

Accordingly, after reviewing the evidence of record and the applicable diagnostic codes, the Board finds that the separate 10 percent ratings assigned under DC 5260 are the highest ratings available during this period on appeal.

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of functional loss of the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); Deluca, 8 Vet. App. at 204-06; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Correia, 28 Vet. App. at 158.  As noted above, the Veteran's 10 percent disability ratings are based on painful motion.  Additionally, with regard to the period on appeal, even with the Veteran's assertions of pain and flare-ups, he has not demonstrated limitation of extension or flexion of either knee to warrant the assignment of any higher evaluation.  The Board is cognizant that the April 2010 and April 2012 VA examiners did not provide actual amounts in degrees of limitation of motion during flare-ups.  However, the April 2012 VA examiner did note that painful motion began at 100 degrees.  As noted above, if one were to provide the Veteran with the benefit-of-the-doubt, limitation of flexion to 100 degrees would warrant a non-compensable evaluation.  Further, the Veteran has not indicated that flare-ups resulted in pain causing further limitation of motion.  Additionally, during the January 2017 VA examination the Veteran denied any flare-ups.  Thus, the evidence of record does not support a finding for any higher ratings based on consideration of functional loss.

The Board has also considered rating the Veteran's right knee for residual scars pursuant to 38 C.F.R. § 4.118, DC 7804.  However, throughout the period on appeal, the Veteran's right knee has not been manifested by painful or unstable scars.  Accordingly, a compensable rating under that diagnostic code is not warranted. 
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for either the service-connected right or left knee disability and those claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5002, 5003, 5055, 5256-5263 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received, the application to reopen the previously denied claim of entitlement to service connection for low back disability is denied.

Entitlement to service connection for right shoulder disability, claimed as secondary to service-connected bilateral knee disability, is denied.

Entitlement to a rating in excess of 10 percent for right knee disability is denied.

Entitlement to a rating in excess of 10 percent for left knee disability is denied.


REMAND

A remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, in a March 2018 brief the representative noted that a November 1988 letter from the Department of the Army indicated the Veteran's STRs were enroute to the National Archives and Records Center in St. Louis.  A follow-up inquiry was requested in 90 days.  However, the representative further noted that no additional attempt to obtain the STRs was made and that the claims file did not contain a formal finding of unavailability.  Accordingly, the representative asserted that a further remand was warranted to obtain the missing records.  
In this regard, the Board notes that requests were made in June and October 1988 for copies of the Veteran's entrance and separation examinations.  Those examinations are currently not contained in the claims file.  The claims file does not document any further attempt to obtain those records.

As further noted above, the Veteran's service connection claim for a left calf condition on a secondary basis has been recharacterized to include a left ankle disability on a theory of direct service connection.  The available STRs show the Veteran was treated for a left ankle sprain during service.  Accordingly, efforts should be made to obtain any missing STRs.

The Board finds that following receipt of the missing STRs, if any, another VA examination is necessary in light of the broadened service connection claim on appeal.

Lastly, entitlement to a TDIU is inextricably intertwined with the Veteran's claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim for TDIU.

2.  Contact the NARA, the JSRRC, and /or any other appropriate facility to request the Veteran's complete service treatment records.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested service treatment records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   

3.  Following completion of step two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any left lower leg condition, to include left ankle and calf disability.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.

The examiner should provide the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower leg condition, to include the left ankle and calf, is related to the Veteran's active service?  Please explain why or why not.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower leg condition, to include the left ankle and calf, was caused by the Veteran's service-connected bilateral knee disability?  Please explain why or why not.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower leg condition, to include the left ankle and calf, was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral knee disability?  Please explain why or why not.  

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.
The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4.  Then, readjudicate the claims remaining on appeal, including the claim for a TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


